PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/169,983
Filing Date: 31 Jan 2014
Appellant(s): Ogg et al.



__________________
E. Joseph Gess
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 2 ,2021.

EXAMINER’S ANSWER
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-9, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kononenko et al. (US 4,123,568) in view of Choi (US 2012/0119153), Giles (US 3,898,098) and Issaev et al. (US 2008/0057403) as evidenced by Oh et al. (US 2011/0003207).
Regarding Claim 1, Kononenko et al. teaches a method for manufacturing an iron electrode (Col. 1, lines 5-10) comprising a method using a mixture (i.e. preparing a mixture) comprising black iron ore concentrate, Fe3O4, Fe2O3 (i.e. iron active material), polyvinyl alcohol (i.e. polyvinyl alcohol [PVA] binder) and, FeS (i.e. a sulfur compound) and applying the mixture on to a grid made of steel band (i.e. coating a continuous 
Kononenko et al. does not teach preparing a preparing a mixture comprising elemental sulfur or a PVA binder in an amount of from 2 to 5 wt % of the mix.
However, Choi teaches an iron electrode which is prepared by using a mix of 1 to about 10% by weight (i.e. overlapping with about 2 to 5 wt %) polyvinyl alcohol (Para. [0051]). Choi mentions how maintaining the amount of binder resin at about 1 to about 10% by weight may help considerably lower the contact resistance of a final electrode without causing reliability problems (i.e. electrode peeling) (Para. [0051]). Although the electrode of Choi is drawn to solar cells, Kononenko mentions the use of polyvinyl alcohol aims to ensure a reliable adhesion between the particles of the active mass and the grid (Col. 4, lines 5-8), which would aid in preventing electrode peeling (or the separation of an active material from a current collector, Oh et al. US 2011/0003207—Para. [0030], lines 3-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko to incorporate the teaching of the PVA binder weight % of Choi, in order to considerable lower the contact resistance without causing reliability problems such as electrode peeling, thus enhancing electrode reliability. Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Choi does not teach the use of elemental sulfur in the electrode mixture.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur vastly increases the cycle life of the battery (Col. 3, lines 5-9).
	Kononenko as modified by Choi and Giles does not teach compacting and cutting the electrode to size.
	However, Issaev et al. teaches forming an iron electrode (Para. [0001]) wherein the slurry (i.e. mixture) is coated onto a sheet, (Para. [0081]) then dried, calendered (i.e. compacting) and reheated (Para. [0084]), wherein the aluminum sheet is cut to size (i.e. cutting), and pressing a tab into an electrode (Para. [0072]).
The combination of the drying and cutting process as taught by Issaev et al., with Kononenko et al. as modified by Choi and Giles would yield the predictable result of a functioning iron electrode in a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the drying and cutting process as taught by Issaev et al., with Kononenko et al. as modified by Choi and Giles as the combination would yield the predictable result of a functioning iron electrode in a battery.  Also the combination of pressing a tab into an electrode as taught by Issaev et al., with Kononenko et al. as modified by Choi and Giles would yield the predictable result of a functioning iron electrode able to communicate with a cell.  Therefore it would have been obvious to one having ordinary skill in the art at the  electrode as taught by Issaev et al., with Kononenko et al. as modified by Choi and Giles as the combination would yield the predictable result of a functioning iron electrode able to communicate with a cell. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 4, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 1 as explained above.
Choi teaches an iron electrode which is prepared by using a mix of 1 to about 10% by weight (i.e. overlapping with 2.5 to 4 wt %) polyvinyl alcohol (Para. [0051]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Giles cited herein. 
Regarding Claim 5, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 1 as explained above.
Kononenko et al. further teaches using a mixture (i.e. preparing a mixture) comprising black iron ore concentrate (i.e. iron active material comprises iron metal), (Col. 3, lines 1-45).
Regarding Claim 6, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 1 as explained above.
Kononenko et al. further teaches using a mixture (i.e. preparing a mixture) comprising Fe3O4 (i.e. iron active material comprising Fe3O4
Regarding Claim 7, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 1 as explained above.
Kononenko et al. further teaches a 5% aqueous solution of PVA in the electrode mixture (i.e. water as a solvent for the PVA) (Col. 3, lines 27-28).
Regarding Claim 8, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 1 as explained above.
Kononenko et al. teaches using a mixture further comprising synthetic fibre (Col. 3, lines 13-20) (i.e. an additive).
Regarding Claim 9, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 8 as explained above.
Kononenko et al. as modified by Giles, Choi and Issaev et al. does not teach an additive comprising nickel powder.
However, Choi teaches including nickel powder as an additive (Para. [0070]).
The combination of the nickel powder additive as taught by Choi, with modified Kononenko would yield the predictable result of using an additive as conductive material in an electrode mixture in order to improve electrode conductivity (Para. [0070]).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the nickel powder additive as taught by Choi, with modified Kononenko, as the combination would yield the predictable result of using an additive as conductive material in an electrode mixture in order to improve electrode conductivity (Para. [0070]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. 
Regarding Claim 22, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 1 as explained above.
Kononenko et al. as modified by Giles, Choi and Issaev et al. above does not teach a polymer coating applied to the electrode.
However, Issaev et al further teaches wherein a sheet comprising polypropylene (i.e. a polymer coating) is applied over the electrode (Para. [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko et al. as modified by Giles, Choi and Issaev et al. to incorporate the teaching of the sheet comprising polypropylene, in order to serve as a thermally stable insulating material for the electrode (Para. [0045]), thus increasing stability. 
Regarding Claim 24, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 1 as explained above.
Giles further teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture in about 0.1 to about 5 weight % (i.e. overlapping with 0.25 to 1.5 wt % of the mix) (Col. 3, lines 25-30). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Giles cited herein. Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kononenko et al. (US 4,123,568) in view of Choi (US 2012/0119153), Giles (US 3,898,098) and Issaev et al. (US 2008/0057403) as applied to claim 1 above, and further in view of Cintra et al. (US 2003/0124422).
Regarding Claim 13, Kononenko et al. as modified by Giles, Choi and Issaev et al. teaches all of the elements of claim 1 as explained above.
Kononenko et al. as modified by Giles, Choi and Issaev et al. does not teach wherein the coating of the continuous substrate comprises layering of materials having different properties (i.e. porosities, densities or concentrations).
However, Cintra et al. teaches a method of making a battery electrode wherein the electrode can have a layer of low porosity (high density) next to the current collector (i.e. the continuous substrate material), and layers of increasing porosity with increasing porosity (low density) with increasing distance from the current collector (i.e. layering of materials having different properties) (Para. [0049], lines 7-11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko as modified in Claim 1 to incorporate the porosity gradient of Cintra et al., in order to enhance the ionic conductivity/transport of the electrode (Para. [0049], lines 1-7). This teaching of the porosity gradient in the electrode is applicable to all battery types (Para. [0029, 0047]).
Regarding Claim 14, Kononenko et al. as modified by Giles, Choi, Issaev et al. and Cintra et al. teaches all of the elements of claim 13 as explained above.
.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kononenko et al. (US 4,123,568) in view of Choi (US 2012/0119153), Giles (US 3,898,098), Issaev et al. (US 2008/0057403) and Cintra et al. (US 2003/0124422) as applied to claim 13 above, and further in view of Muraoka et al. (US 2009/0202907).
Regarding Claim 15, Kononenko et al. as modified by Giles, Choi, Issaev et al. and Cintra et al. teaches all of the elements of claim 13 as explained above.
Kononenko et al. as modified by Giles, Choi, Issaev et al. and Cintra et al. does not teach the layers having different concentrations of additives.
However, Muraoka et al. teaches a material mixture of active material and a binder (i.e. additive) contains a first and second layer (Abstract) wherein there is a concentration gradient of the binder contained in the layers (i.e. wherein the layers of the iron electrodes have different concentrations of additives) (Para. [0059])
The combination of the concentration gradient of the binder (i.e. additive) as taught by Muraoka et al., with modified Kononenko et al. would yield the predictable result of binders unevenly applied in electrode layers.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed .
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kononenko et al. (US 4,123,568) in view of Choi (US 2012/0119153), Giles (US 3,898,098) and Issaev et al. (US 2008/0057403) as applied to claim 1 above, and further in view of Scordilis-Kelley et al. (US 2011/0076560) and Cintra (US 2003/0124422).
Regarding Claim 16, Kononenko et al. as modified by Giles, Choi, and Issaev et al. teaches all of the elements of claim 1 as explained above.
Kononenko et al. as modified by Giles, Choi, and Issaev et al. does not teach the layers having different concentrations of additives.	
However, Scordilis-Kelley teaches drying a material using IR or UV (Para. [0073]).
The combination of the drying using IR or UV as taught by Scordilis-Kelley, with modified Kononenko et al. would yield the predictable result of drying an electrode active material, which is applicable since these drying methods are related to polymerization (Para. [0073], lines 21-23), and the electrode mixture of Kononenko includes PVA. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the drying using IR or UV as . The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding Claim 17, Kononenko et al. as modified by Giles, Choi, Issaev et al. and Scordilis-Kelley et al. teaches all of the elements of claim 16 as explained above.
Kononenko et al. as modified by Giles, Choi, Issaev et al. and Scordilis-Kelley et al. does not teach the layers having different concentrations of additives.	
However, Cintra et al. teaches that in the cathode drying step, the layer is dried to remove some solvent, followed by drying under heat in a forced vacuum (Para. [0036-0037]). 
It would have been obvious for a second convection drying step to occur once amount of water or solvent weight range (i.e. 10-20% weight) is low because drying the cathode too quickly can cause stress defects as the solvent can be removed from the cathode layer more quickly than the layer can relax or adjust to the resulting volume changes, which can cause cracks. Avoiding these cracks enhances performance of the electrode. Therefore, it would have been obvious to have a low weight range of water or solvent remaining in order to avoid cracking (Para. [0037]).
Claim 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kononenko et al. (US 4,123,568) in view of Choi (US 2012/0119153), Giles (US 3,898,098) and Issaev et al. (US 2008/0057403) as applied to claim 1 above, and further in view of Nakabayashi et al. (US 2012/0219858).
Regarding Claim 18, Kononenko et al. as modified by Giles, Choi, and Issaev et al. teaches all of the elements of claim 1 as explained above. 
Kononenko et al. as modified by Giles, Choi, and Issaev et al. the drying conducted in an inert atmosphere.
However, Nakabayashi et al. teaches heat treatment (i.e. drying) of an electrode mixture in an inert atmosphere (Para. [0046], lines 11-14). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononeko et al. as modified by Giles, Choi and Issaev et al. to incorporate the teaching of Nakabayashi et al., in order to avoid oxidation (i.e. corrosion) of the current collector (Para. [0046], lines 11-14).
Claims 19-21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kononenko et al. (US 4,123,568) in view of Choi (US 2012/0119153), Giles (US 3,898,098) and Issaev et al. (US 2008/0057403) as applied to claim 1 above, and further in view of Ovshinsky et al. (US 6,218,047) and Scordilis-Kelley et al. (US 2011/0076560).
Regarding Claim 19, Kononenko et al. as modified by Giles, Choi, and Issaev et al. teaches all of the elements of claim 1 as explained above.
Kononenko et al. as modified by Giles, Choi, and Issaev et al. does not teach compaction accomplished by rolling mill, vertical pressing or magnetic compaction.
However, Ovshinsky et al. teaches producing an electrode for an electrochemical cell (Abstract) wherein the electrode may be made by compacting the active composition onto the conductive substrate wherein compaction may be accomplished by rolling mills (Col. 6, lines 3-6). 

Regarding Claim 20, Kononenko et al. as modified by Giles, Choi, Issaev et al. and Ovshinsky et al. teaches all of the elements of claim 19 as explained above.
Issaev et al. further teaches a thickness of about 0.172 to 0.188 mm (i.e. 0.005 to 0.007 inches). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Issaev et al. cited herein. Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 21, Kononenko et al. as modified by Giles, Choi, Issaev et al. and Ovshinsky et al. teaches all of the elements of claim 20 as explained above. 

	However, Scordilis-Kelley teaches a porous electrode for an electrochemical cell comprising sulfur as an active species (Abstract) wherein the porosity can be at least about 30% and at least about 40% (i.e. overlapping with the range of from 10 to 50%) (Para. [0091]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko et al. as modified by Giles, Choi, Issaev et al. and Ovshinsky et al. to incorporate the teaching of Scordilis-Kelley, as this range allows the electrode wherein the sizes of the pores within the porous support structures can be selected such that any suitable ratio of sulfur to support material can be achieved while maintaining mechanical stability (Abstract). It also would also have been obvious to tailor the pore size in order for the resulting electrode to withstand the application of anisotropic force (pressure) while maintain the structural integrity of the electrode (Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Double Patenting
The terminal disclaimers filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,450,233, U.S. Patent No. 9,478,806, U.S. Patent No. 9,368,788, U.S. Patent No. 10,707,537, U.S. Patent No. 10,854,926, U.S. Patent No. 10,587,011, U.S. Patent No. 10,847,843,  U.S. Patent No. 10,319,982, Application No. 14/169,499  and Application No. 14/169,359 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
(2) Response to Argument
Issue A – Appellant argues the combination of Kononenko, Choi, Giles and Issaev does not render claims 1, 4-9, and 22-24 obvious under 35 U.S.C. §103(a). 
Appellant argues advantageous results of iron, sulfur and about 2 to 5 wt% PVA are shown in Table 2 of the specification and in the attached Declaration and at concentrations below 3 weight percent one begins to observe some loss of physical integrity and at concentration below 2 weight percent PVA, the physical integrity of the electrodes was essentially non-existent, concentrations up to about 4 weight percent provide the most significant improvement in performance, whereas concentrations of binder above 5 weight percent showed a sharp drop in discharge capacity.
Examiner respectfully disagrees. The Declaration does not demonstrate unexpected results as it does not meet the requirements of MPEP §716.02.

The requirements of §716.02(c) are not met as Choi teaches that modifying the PVA binder to be 1-10 wt% would lower the contact resistance (and thereby increase capacity) (Para. [0051]). Thus, an increased capacity would be expected when using the recited PVA amount. Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)(II).
The requirements of §716.02(e) are not met as the appellant has not compared the claimed invention with the closest prior art. Furthermore, the appellant has not established that the differences in result are in fact unexpected and significant due to the claimed PVA amount used, as the data provided in Table 2 of the specification and in the Declaration use a different amount of iron in the electrode for each sample and thus, one cannot make a determination regarding 2 to 5 wt% PVA achieving the capacity results. 
Appellant argues the mixture as taught by Kononenko only amounts to about 0.1 wt% PVA and thus, a battery with the recited iron amount would not be delivered by Kononeko and the importance of having 2-5 wt% PVA in the coating with elemental sulfur is not described or suggested anywhere in Kononenko and Choi, as Choi would not suggest to one of ordinary skill in the art to use PVA in the range of 1 to 10 wt% as the metal conductive powder has a choice of 18 different metals and iron is not a preferred choice and PVA is not a preferred choice.
Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” See MPEP §2123(II). Additionally, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See MPEP §2143.01(I). Kononenko et al. teaches a method for manufacturing an iron electrode (Col. 1, lines 5-10) comprising a method using a mixture (i.e. preparing a mixture) comprising black iron ore concentrate, Fe3O4, Fe2O3 (i.e. iron active material), polyvinyl alcohol (i.e. PVA binder) and, FeS (i.e. a sulfur compound) and applying the mixture on to a grid made of steel band (i.e. coating a continuous substrate material on  (Col. 5, lines 20-36). Choi is relied upon to render obvious the PVA amount, as Choi teaches an iron electrode (Para. [0030]) which is prepared by using a mix of 1 to about 10% by weight (overlapping with 2-5 wt %) polyvinyl alcohol (Para. [0051]) as maintaining the amount of binder resin at about 1 to about 10% by weight may help considerably lower the contact resistance of a final electrode without causing reliability problems (i.e. electrode peeling) (Para. [0051]) and thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko to incorporate the teaching of the PVA binder weight % of Choi, in order to considerably lower the contact resistance without causing reliability problems such as electrode peeling, thereby enhancing electrode reliability, wherein. Giles is relied upon to render obvious using elemental sulfur in an iron electrodes, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30) wherein one of ordinary skill in the art would have been motivated to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which teaches the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur vastly increases cycle life (Col. 3, lines 5-9). Thus, the combination Kononenko as modified by Choi and Giles would yield a mixture comprising the recited PVA amount and elemental sulfur as claimed.
Appellant argues the amount of Choi can range broadly from 1-10 wt% whereas Kononenko only uses 0.1 wt% PVA, such that one of ordinary skill in the art would not consider combining the two references as they are at odds with how much PVA is to be used, and a proposed combination would be defective.
Examiner respectfully disagrees. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another MPEP 2143.01 (II). In this case, one would have been motivated to modify Kononenko with the PVA wt% of Choi in order to lower contact resistance without causing reliability problems such as electrode peeling and thus, enhancing electrode reliability (Choi – Para. [0051]). Additionally, there is no teaching in Kononenko that increasing the PVA amount would result in a defective or inoperable electrode device.
Appellant argues if one were to consider the proposed combination of Kononenko and Choi, there is no suggestion or recognition of the importance of using 2-5 wt% PVA with sulfur in preparing an iron anode.
Examiner respectfully disagrees. It would have been obvious for one of ordinary skill in the art to have modified the mixture of Kononenko comprising PVA and a sulfur compound, with the PVA wt% of Choi (1-10 wt%) in order to lower contact resistance without causing reliability problems such as electrode peeling and thus, enhancing electrode reliability. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 
Appellant argues one of ordinary skill in the art is not directed by Choi to choose only PVA or only iron as the electrode active material and the combination of these two selections out of the vast number of possible binders and electrochemically active material does not lead to an obvious selection of PVA and iron. 
Examiner respectfully disagrees. In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e. only PVA or only iron) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123(II).
Appellant argues there is no suggestion in Giles of combining sulfur with the recited amount of PVA and thus, Giles cannot cure Kononeko and Choi, and neither can Issaev or Oh.
Examiner respectfully disagrees. Giles is relied upon for rendering obvious the elemental sulfur in the mixture, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines  1, 4-9, and 22-24 do not cure the deficiencies of Kononenko and Choi, Appellant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Issue B – Appellant argues the combination of Kononenko, Choi, Giles and Issaev in light of Cintra does not render claims 13 and 14 obvious under 35 U.S.C. §103(a). 
Appellant argues advantageous results of iron, sulfur and about 2 to 5 wt% PVA are shown in Table 2 of the specification and in the attached Declaration and at concentrations below 3 weight percent one begins to observe some loss of physical integrity and at concentration below 2 weight percent PVA, the physical integrity of the electrodes was essentially non-existent, concentrations up to about 4 weight percent provide the most significant improvement in performance, whereas concentrations of binder above 5 weight percent showed a sharp drop in discharge capacity.

The statements regarding the PVA concentration/amount are not data. Appellant is claiming a PVA amount of 2-5 wt%, however no data is shown for concentrations/amounts below the claimed range (i.e. below 2 wt%). No data is shown for concentrations/amounts in the lower bounds of the claimed range (i.e. 2 to 3.5 wt%) and thus, does not provide a sufficient number of tests both inside and outside the claimed range. To establish unexpected results over a claimed range, appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)II.
The requirements of §716.02(c) are not met as Choi teaches that modifying the PVA binder to be 1-10 wt% would lower the contact resistance (and thereby increase capacity) (Para. [0051]). Thus, an increased capacity would be expected when using the recited PVA amount. Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)(II).
The requirements of §716.02(e) are not met as the appellant has not compared the claimed invention with the closest prior art. Furthermore, the appellant has not established that the differences in result are in fact unexpected and significant due to the claimed PVA amount used, as the data provided in Table 2 of the specification and in the Declaration use a different amount of iron in the electrode for each sample and thus, one cannot make a determination regarding 2 to 5 wt% PVA achieving the capacity results. 
Appellant argues the mixture as taught by Kononenko only amounts to about 0.1 wt% PVA and thus, a battery with the recited iron amount would not be delivered by Kononeko and the importance of having 2-5 wt% PVA in the coating with elemental sulfur is not described or suggested anywhere in Kononenko and Choi, as Choi would not suggest to one of ordinary skill in the art to use PVA in the range of 1 to 10 wt% as the metal conductive powder has a choice of 18 different metals and iron is not a preferred choice and PVA is not a preferred choice.
Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” See MPEP §2123(II). Additionally, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See MPEP §2143.01(I). Kononenko et al. teaches a method for manufacturing an iron electrode (Col. 1, lines 5-10) comprising a method using a mixture (i.e. preparing a mixture) comprising black iron ore concentrate, Fe3O4, Fe2O3 (i.e. iron active material),  (Col. 5, lines 20-36). Choi is relied upon to render obvious the PVA amount, as Choi teaches an iron electrode (Para. [0030]) which is prepared by using a mix of 1 to about 10% by weight (overlapping with 2-5 wt %) polyvinyl alcohol (Para. [0051]) as maintaining the amount of binder resin at about 1 to about 10% by weight may help considerably lower the contact resistance of a final electrode without causing reliability problems (i.e. electrode peeling) (Para. [0051]) and thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko to incorporate the teaching of the PVA binder weight % 
Appellant argues the amount of Choi can range broadly from 1-10 wt% whereas Kononenko only uses 0.1 wt% PVA, such that one of ordinary skill in the art would not consider combining the two references as they are at odds with how much PVA is to be used, and a proposed combination would be defective.
Examiner respectfully disagrees. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another MPEP 2143.01 (II). In this case, one would have been motivated to modify Kononenko with the PVA wt% of Choi in order to lower contact resistance without causing reliability problems such as electrode peeling and thus, enhancing electrode reliability (Choi – Para. [0051]). Additionally, there is no teaching in Kononenko that increasing the PVA amount would result in a defective or inoperable electrode device.
Appellant argues if one were to consider the proposed combination of Kononenko and Choi, there is no suggestion or recognition of the importance of using 2-5 wt% PVA with sulfur in preparing an iron anode.
Examiner respectfully disagrees. It would have been obvious for one of ordinary skill in the art to have modified the mixture of Kononenko comprising PVA and a sulfur compound, with the PVA wt% of Choi (1-10 wt%) in order to lower contact resistance without causing reliability problems such as electrode peeling and thus, enhancing 
Appellant argues one of ordinary skill in the art is not directed by Choi to choose only PVA or only iron as the electrode active material and the combination of these two selections out of the vast number of possible binders and electrochemically active material does not lead to an obvious selection of PVA and iron. 
Examiner respectfully disagrees. In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e. only PVA or only iron) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123(II).
Appellant argues there is no suggestion in Giles of combining sulfur with the recited amount of PVA and thus, Giles cannot cure Kononeko and Choi, and neither can Issaev or Cintra.
 13 and 14 do not cure the deficiencies of Kononenko and Choi, Appellant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Issue C – Appellant argues the combination of Kononenko, Choi, Giles, Issaev and Cintra in light of Muraoka does not render claim 15 obvious under 35 U.S.C. §103(a). 
Appellant argues advantageous results of iron, sulfur and about 2 to 5 wt% PVA are shown in Table 2 of the specification and in the attached Declaration and at concentrations below 3 weight percent one begins to observe some loss of physical integrity and at concentration below 2 weight percent PVA, the physical integrity of the electrodes was essentially non-existent, concentrations up to about 4 weight percent provide the most significant improvement in performance, whereas concentrations of binder above 5 weight percent showed a sharp drop in discharge capacity.
Examiner respectfully disagrees. The Declaration does not demonstrate unexpected results as it does not meet the requirements of MPEP §716.02.
The statements regarding the PVA concentration/amount are not data. Appellant is claiming a PVA amount of 2-5 wt%, however no data is shown for concentrations/amounts below the claimed range (i.e. below 2 wt%). No data is shown for concentrations/amounts in the lower bounds of the claimed range (i.e. 2 to 3.5 wt%) and thus, does not provide a sufficient number of tests both inside and outside the claimed range. To establish unexpected results over a claimed range, appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)II.
The requirements of §716.02(c) are not met as Choi teaches that modifying the PVA binder to be 1-10 wt% would lower the contact resistance (and thereby increase capacity) (Para. [0051]). Thus, an increased capacity would be expected when using the recited PVA amount. Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)(II).
The requirements of §716.02(e) are not met as the appellant has not compared the claimed invention with the closest prior art. Furthermore, the appellant has not established that the differences in result are in fact unexpected and significant due to the claimed PVA amount used, as the data provided in Table 2 of the specification and in the Declaration use a different amount of iron in the electrode for each sample and 
Appellant argues the mixture as taught by Kononenko only amounts to about 0.1 wt% PVA and thus, a battery with the recited iron amount would not be delivered by Kononeko and the importance of having 2-5 wt% PVA in the coating with elemental sulfur is not described or suggested anywhere in Kononenko and Choi, as Choi would not suggest to one of ordinary skill in the art to use PVA in the range of 1 to 10 wt% as the metal conductive powder has a choice of 18 different metals and iron is not a preferred choice and PVA is not a preferred choice.
Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” See MPEP §2123(II). Additionally, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See MPEP §2143.01(I). Kononenko et al. teaches a method for manufacturing an iron  (Col. 5, lines 20-36). Choi is relied upon to render obvious the PVA amount, as Choi teaches an iron electrode (Para. [0030]) which is prepared by using a mix of 1 to about 10% by weight (overlapping with 2-5 wt %) polyvinyl alcohol (Para. [0051]) as maintaining the amount of binder resin at about 1 to about 10% by weight may help considerably lower the contact resistance of a final electrode without causing reliability problems (i.e. electrode peeling) (Para. [0051]) and thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko to incorporate the teaching of the PVA binder weight % of Choi, in order to considerably lower the contact resistance without causing reliability problems such as electrode peeling, thereby enhancing electrode reliability, wherein. Giles is relied upon to render obvious using elemental sulfur in an iron electrodes, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30) wherein one of ordinary skill in the art would have been motivated to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which teaches the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur vastly increases cycle life (Col. 3, lines 5-9). Thus, the combination Kononenko as 
Appellant argues the amount of Choi can range broadly from 1-10 wt% whereas Kononenko only uses 0.1 wt% PVA, such that one of ordinary skill in the art would not consider combining the two references as they are at odds with how much PVA is to be used, and a proposed combination would be defective.
Examiner respectfully disagrees. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another MPEP 2143.01 (II). In this case, one would have been motivated to modify Kononenko with the PVA wt% of Choi in order to lower contact resistance without causing reliability problems such as electrode peeling and thus, enhancing electrode reliability (Choi – Para. [0051]). Additionally, there is no teaching in Kononenko that increasing the PVA amount would result in a defective or inoperable electrode device.
Appellant argues if one were to consider the proposed combination of Kononenko and Choi, there is no suggestion or recognition of the importance of using 2-5 wt% PVA with sulfur in preparing an iron anode.
Examiner respectfully disagrees. It would have been obvious for one of ordinary skill in the art to have modified the mixture of Kononenko comprising PVA and a sulfur 
Appellant argues one of ordinary skill in the art is not directed by Choi to choose only PVA or only iron as the electrode active material and the combination of these two selections out of the vast number of possible binders and electrochemically active material does not lead to an obvious selection of PVA and iron. 
Examiner respectfully disagrees. In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e. only PVA or only
Appellant argues there is no suggestion in Giles of combining sulfur with the recited amount of PVA and thus, Giles cannot cure Kononeko and Choi, and neither can Issaev, Cintra or Muraoka.
Examiner respectfully disagrees. Giles is relied upon for rendering obvious the elemental sulfur in the mixture, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which teaches the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur vastly increases cycle life (Col. 3, lines 5-9). With respect to the arguments that the prior art used to render obvious the rejected claim 15 do not cure the deficiencies of Kononenko and Choi, Appellant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Issue D – Appellant argues the combination of Kononenko, Choi, Giles, Issaev in light of Scordilis-Kelley and Cintra does not render claims 16 and 17 obvious under 35 U.S.C. §103(a). 
Appellant argues advantageous results of iron, sulfur and about 2 to 5 wt% PVA are shown in Table 2 of the specification and in the attached Declaration and at concentrations below 3 weight percent one begins to observe some loss of physical integrity and at concentration below 2 weight percent PVA, the physical integrity of the electrodes was essentially non-existent, concentrations up to about 4 weight percent provide the most significant improvement in performance, whereas concentrations of binder above 5 weight percent showed a sharp drop in discharge capacity.
Examiner respectfully disagrees. The Declaration does not demonstrate unexpected results as it does not meet the requirements of MPEP §716.02.
The statements regarding the PVA concentration/amount are not data. Appellant is claiming a PVA amount of 2-5 wt%, however no data is shown for concentrations/amounts below the claimed range (i.e. below 2 wt%). No data is shown for concentrations/amounts in the lower bounds of the claimed range (i.e. 2 to 3.5 wt%) and thus, does not provide a sufficient number of tests both inside and outside the claimed range. To establish unexpected results over a claimed range, appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)II.
The requirements of §716.02(c) are not met as Choi teaches that modifying the PVA binder to be 1-10 wt% would lower the contact resistance (and thereby increase capacity) (Para. [0051]). Thus, an increased capacity would be expected when using the recited PVA amount. Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)(II).
The requirements of §716.02(e) are not met as the appellant has not compared the claimed invention with the closest prior art. Furthermore, the appellant has not established that the differences in result are in fact unexpected and significant due to 
Appellant argues the mixture as taught by Kononenko only amounts to about 0.1 wt% PVA and thus, a battery with the recited iron amount would not be delivered by Kononeko and the importance of having 2-5 wt% PVA in the coating with elemental sulfur is not described or suggested anywhere in Kononenko and Choi, as Choi would not suggest to one of ordinary skill in the art to use PVA in the range of 1 to 10 wt% as the metal conductive powder has a choice of 18 different metals and iron is not a preferred choice and PVA is not a preferred choice.
Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” See MPEP §2123(II). Additionally, the disclosure of desirable alternatives does not necessarily  (Col. 5, lines 20-36). Choi is relied upon to render obvious the PVA amount, as Choi teaches an iron electrode (Para. [0030]) which is prepared by using a mix of 1 to about 10% by weight (overlapping with 2-5 wt %) polyvinyl alcohol (Para. [0051]) as maintaining the amount of binder resin at about 1 to about 10% by weight may help considerably lower the contact resistance of a final electrode without causing reliability problems (i.e. electrode peeling) (Para. [0051]) and thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko to incorporate the teaching of the PVA binder weight % of Choi, in order to considerably lower the contact resistance without causing reliability problems such as electrode peeling, thereby enhancing electrode reliability, wherein. Giles is relied upon to render obvious using elemental sulfur in an iron electrodes, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30) wherein one of ordinary skill in the art would have been motivated to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which teaches the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur 
Appellant argues the amount of Choi can range broadly from 1-10 wt% whereas Kononenko only uses 0.1 wt% PVA, such that one of ordinary skill in the art would not consider combining the two references as they are at odds with how much PVA is to be used, and a proposed combination would be defective.
Examiner respectfully disagrees. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another MPEP 2143.01 (II). In this case, one would have been motivated to modify Kononenko with the PVA wt% of Choi in order to lower contact resistance without causing reliability problems such as electrode peeling and thus, enhancing electrode reliability (Choi – Para. [0051]). Additionally, there is no teaching in Kononenko that increasing the PVA amount would result in a defective or inoperable electrode device.
Appellant argues if one were to consider the proposed combination of Kononenko and Choi, there is no suggestion or recognition of the importance of using 2-5 wt% PVA with sulfur in preparing an iron anode.

Appellant argues one of ordinary skill in the art is not directed by Choi to choose only PVA or only iron as the electrode active material and the combination of these two selections out of the vast number of possible binders and electrochemically active material does not lead to an obvious selection of PVA and iron. 
Examiner respectfully disagrees. In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e. only PVA or only
Appellant argues there is no suggestion in Giles of combining sulfur with the recited amount of PVA and thus, Giles cannot cure Kononeko and Choi, and neither can Issaev, Scordilis-Kelley or Cintra.
Examiner respectfully disagrees. Giles is relied upon for rendering obvious the elemental sulfur in the mixture, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which teaches the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur vastly increases cycle life (Col. 3, lines 5-9). With respect to the arguments that the prior art used to render obvious the rejected claims 16 and 17 do not cure the deficiencies of Kononenko and Choi, Appellant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Issue E – Appellant argues the combination of Kononenko, Choi, Giles, Issaev in light of Nakabayashi does not render claim 18 obvious under 35 U.S.C. §103(a). 
Appellant argues advantageous results of iron, sulfur and about 2 to 5 wt% PVA are shown in Table 2 of the specification and in the attached Declaration and at concentrations below 3 weight percent one begins to observe some loss of physical integrity and at concentration below 2 weight percent PVA, the physical integrity of the electrodes was essentially non-existent, concentrations up to about 4 weight percent provide the most significant improvement in performance, whereas concentrations of binder above 5 weight percent showed a sharp drop in discharge capacity.
Examiner respectfully disagrees. The Declaration does not demonstrate unexpected results as it does not meet the requirements of MPEP §716.02.
The statements regarding the PVA concentration/amount are not data. Appellant is claiming a PVA amount of 2-5 wt%, however no data is shown for concentrations/amounts below the claimed range (i.e. below 2 wt%). No data is shown for concentrations/amounts in the lower bounds of the claimed range (i.e. 2 to 3.5 wt%) and thus, does not provide a sufficient number of tests both inside and outside the claimed range. To establish unexpected results over a claimed range, appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)II.
The requirements of §716.02(c) are not met as Choi teaches that modifying the PVA binder to be 1-10 wt% would lower the contact resistance (and thereby increase capacity) (Para. [0051]). Thus, an increased capacity would be expected when using the recited PVA amount. Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)(II).
The requirements of §716.02(e) are not met as the appellant has not compared the claimed invention with the closest prior art. Furthermore, the appellant has not established that the differences in result are in fact unexpected and significant due to 
Appellant argues the mixture as taught by Kononenko only amounts to about 0.1 wt% PVA and thus, a battery with the recited iron amount would not be delivered by Kononeko and the importance of having 2-5 wt% PVA in the coating with elemental sulfur is not described or suggested anywhere in Kononenko and Choi, as Choi would not suggest to one of ordinary skill in the art to use PVA in the range of 1 to 10 wt% as the metal conductive powder has a choice of 18 different metals and iron is not a preferred choice and PVA is not a preferred choice.
Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” See MPEP §2123(II). Additionally, the disclosure of desirable alternatives does not necessarily  (Col. 5, lines 20-36). Choi is relied upon to render obvious the PVA amount, as Choi teaches an iron electrode (Para. [0030]) which is prepared by using a mix of 1 to about 10% by weight (overlapping with 2-5 wt %) polyvinyl alcohol (Para. [0051]) as maintaining the amount of binder resin at about 1 to about 10% by weight may help considerably lower the contact resistance of a final electrode without causing reliability problems (i.e. electrode peeling) (Para. [0051]) and thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko to incorporate the teaching of the PVA binder weight % of Choi, in order to considerably lower the contact resistance without causing reliability problems such as electrode peeling, thereby enhancing electrode reliability, wherein. Giles is relied upon to render obvious using elemental sulfur in an iron electrodes, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30) wherein one of ordinary skill in the art would have been motivated to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which teaches the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur 
Appellant argues the amount of Choi can range broadly from 1-10 wt% whereas Kononenko only uses 0.1 wt% PVA, such that one of ordinary skill in the art would not consider combining the two references as they are at odds with how much PVA is to be used, and a proposed combination would be defective.
Examiner respectfully disagrees. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another MPEP 2143.01 (II). In this case, one would have been motivated to modify Kononenko with the PVA wt% of Choi in order to lower contact resistance without causing reliability problems such as electrode peeling and thus, enhancing electrode reliability (Choi – Para. [0051]). Additionally, there is no teaching in Kononenko that increasing the PVA amount would result in a defective or inoperable electrode device.
Appellant argues if one were to consider the proposed combination of Kononenko and Choi, there is no suggestion or recognition of the importance of using 2-5 wt% PVA with sulfur in preparing an iron anode.

Appellant argues one of ordinary skill in the art is not directed by Choi to choose only PVA or only iron as the electrode active material and the combination of these two selections out of the vast number of possible binders and electrochemically active material does not lead to an obvious selection of PVA and iron. 
Examiner respectfully disagrees. In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e. only PVA or only
Appellant argues there is no suggestion in Giles of combining sulfur with the recited amount of PVA and thus, Giles cannot cure Kononeko and Choi, and neither can Issaev or Nakabayashi.
Examiner respectfully disagrees. Giles is relied upon for rendering obvious the elemental sulfur in the mixture, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which renders obvious the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur vastly increases cycle life (Col. 3, lines 5-9). With respect to the arguments that the prior art used to render obvious the rejected claim 18 do not cure the deficiencies of Kononenko and Choi, Appellant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Issue F – Appellant argues the combination of Kononenko, Choi, Giles, Issaev in light of Ovshinsky and Scordilis-Kelley does not render claims 19-21 obvious under 35 U.S.C. §103(a). 
Appellant argues advantageous results of iron, sulfur and about 2 to 5 wt% PVA are shown in Table 2 of the specification and in the attached Declaration and at concentrations below 3 weight percent one begins to observe some loss of physical integrity and at concentration below 2 weight percent PVA, the physical integrity of the electrodes was essentially non-existent, concentrations up to about 4 weight percent provide the most significant improvement in performance, whereas concentrations of binder above 5 weight percent showed a sharp drop in discharge capacity.
Examiner respectfully disagrees. The Declaration does not demonstrate unexpected results as it does not meet the requirements of MPEP §716.02.
The statements regarding the PVA concentration/amount are not data. Appellant is claiming a PVA amount of 2-5 wt%, however no data is shown for concentrations/amounts below the claimed range (i.e. below 2 wt%). No data is shown for concentrations/amounts in the lower bounds of the claimed range (i.e. 2 to 3.5 wt%) and thus, does not provide a sufficient number of tests both inside and outside the claimed range. To establish unexpected results over a claimed range, appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)II.
The requirements of §716.02(c) are not met as Choi teaches that modifying the PVA binder to be 1-10 wt% would lower the contact resistance (and thereby increase capacity) (Para. [0051]). Thus, an increased capacity would be expected when using the recited PVA amount. Expected beneficial results are evidence of obviousness. See MPEP §716.02(c)(II).
The requirements of §716.02(e) are not met as the appellant has not compared the claimed invention with the closest prior art. Furthermore, the appellant has not established that the differences in result are in fact unexpected and significant due to 
Appellant argues the mixture as taught by Kononenko only amounts to about 0.1 wt% PVA and thus, a battery with the recited iron amount would not be delivered by Kononeko and the importance of having 2-5 wt% PVA in the coating with elemental sulfur is not described or suggested anywhere in Kononenko and Choi, as Choi would not suggest to one of ordinary skill in the art to use PVA in the range of 1 to 10 wt% as the metal conductive powder has a choice of 18 different metals and iron is not a preferred choice and PVA is not a preferred choice.
Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” See MPEP §2123(II). Additionally, the disclosure of desirable alternatives does not necessarily  (Col. 5, lines 20-36). Choi is relied upon to render obvious the PVA amount, as Choi teaches an iron electrode (Para. [0030]) which is prepared by using a mix of 1 to about 10% by weight (overlapping with 2-5 wt %) polyvinyl alcohol (Para. [0051]) as maintaining the amount of binder resin at about 1 to about 10% by weight may help considerably lower the contact resistance of a final electrode without causing reliability problems (i.e. electrode peeling) (Para. [0051]) and thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kononenko to incorporate the teaching of the PVA binder weight % of Choi, in order to considerably lower the contact resistance without causing reliability problems such as electrode peeling, thereby enhancing electrode reliability, wherein. Giles is relied upon to render obvious using elemental sulfur in an iron electrodes, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30) wherein one of ordinary skill in the art would have been motivated to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which teaches the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur 
Appellant argues the amount of Choi can range broadly from 1-10 wt% whereas Kononenko only uses 0.1 wt% PVA, such that one of ordinary skill in the art would not consider combining the two references as they are at odds with how much PVA is to be used, and a proposed combination would be defective.
Examiner respectfully disagrees. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another MPEP 2143.01 (II). In this case, one would have been motivated to modify Kononenko with the PVA wt% of Choi in order to lower contact resistance without causing reliability problems such as electrode peeling and thus, enhancing electrode reliability (Choi – Para. [0051]). Additionally, there is no teaching in Kononenko that increasing the PVA amount would result in a defective or inoperable electrode device.
Appellant argues if one were to consider the proposed combination of Kononenko and Choi, there is no suggestion or recognition of the importance of using 2-5 wt% PVA with sulfur in preparing an iron anode.

Appellant argues one of ordinary skill in the art is not directed by Choi to choose only PVA or only iron as the electrode active material and the combination of these two selections out of the vast number of possible binders and electrochemically active material does not lead to an obvious selection of PVA and iron. 
Examiner respectfully disagrees. In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e. only PVA or only
Appellant argues there is no suggestion in Giles of combining sulfur with the recited amount of PVA and thus, Giles cannot cure Kononeko and Choi, and neither can Issaev, Scordilis-Kelley or Ovshinsky.
Examiner respectfully disagrees. Giles is relied upon for rendering obvious the elemental sulfur in the mixture, as Giles teaches a process of producing an iron electrode (Claim 1) wherein elemental sulfur is introduced into the mixture (Col. 3, lines 25-30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron electrode of Kononenko (Col. 1, lines 5-10) as modified by Choi (which renders obvious the recited PVA amount) to incorporate the teaching of the elemental sulfur in the mixture of Giles in order to achieve greater electrode properties, as elemental sulfur vastly increases cycle life (Col. 3, lines 5-9). With respect to the arguments that the prior art used to render obvious the rejected claims 19-21 do not cure the deficiencies of Kononenko and Choi, Appellant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.